*791MEMORANDUM ***
Israel Naranjo Osorio petitions for review of a Board of Immigration Appeals’ (“BIA”) decision denying his motion to reconsider as untimely.
The BIA did not abuse its discretion in denying the motion to reconsider as untimely. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004) (BIA’s denial of a motion to reconsider is reviewed for abuse of discretion). Regulations provide that a motion to reconsider must be filed within 30 days after the date of the BIA’s decision. See 8 C.F.R. § 1003.2(b)(2). The BIA issued its last order on December 19, 2005. Petitioner filed a motion to reconsider on April 4, 2007, thus, exceeding the 30 day time limit.
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.